DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Applicant’s amendment filed on January 14, 2022. Claims 1, 4, 6-8, 10, 26, 29, 31-35, 51 are still pending in the present application. This action is made FINAL.
Response to Arguments
Applicant's arguments filed January 14, 2022 have been fully considered but they are not persuasive.
The argument features Fasil Abdul fails to disclose in a case of determining to delay returning the paging response message, determining a delay time of the paging response message according to second time information for delaying returning the paging response message, the second time information being configured by a core network device during network registration.
The examiner respectfully disagrees with the applicant’s statement and asserts that Fasil Abdul discloses in a case of determining to delay returning the paging response message (par. 178, lines 8-10), determining a delay time of the paging response message according to second time information for delaying returning the paging response message (par. 178, lines 8-10; par. 179, lines 12-14), the second time information being configured by a core network device during network registration [e.g. MME (par. 179, lines 12-14)]. It is well known in the field of the art that MME is a core network device; and the MME provides a paging response delay time to a UE (par. 179, lines 1-2, 12-14) that is registered to the network (par. 171, lines 2-4). It is also important to mention that the last limitation in the independent claims, “the second time information being configured by a core network device during network registration” is a nonfunctional descriptive limitation. The steps in the independent claims are performed by the terminal device. However, the last limitation is performed by a different entity, a core 
In view of the above, the rejection using Fasil Abdul is maintained as repeated below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4, 6, 7, 10, 51 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Fasil Abdul et al. (U.S. Patent Application Number: 2018/0176847).
Consider claim 1; Fasil Abdul discloses a paging method, comprising: 
receiving, by a terminal device (e.g. UE), a paging message transmitted by an access network device (par. 170, lines 1-4), the paging message comprising first indication information, and the first indication information being used to indicate that delay in return of a paging response message is allowed (par. 178, lines 6-8); and 
determining, by the terminal device, whether to delay returning the paging response message (par. 178, lines 3-6, 8-10) according to a current link status (par. 178, lines 10-13); and

Consider claim 4; Fasil Abdul discloses the first time information is used to indicate at least one of the following: a maximum delay duration for delaying returning the paging response message, or a latest specific time for returning the paging response message [based on the delay timer (par. 178, lines 8-10)].
Consider claim 6; Fasil Abdul discloses the second time information is used to indicate at least one of the following: a maximum delay duration for delaying returning the paging response message, or a latest specific time for returning the paging response message [based on the delay timer (par. 178, lines 8-10)].
Consider claim 7; Fasil Abdul discloses reporting, by the terminal device, device type information to the core network device (par. 121-124; par. 178, lines 3-6), the device type information being used to indicate that the terminal device is a terminal in a power saving mode or a terminal performing communication with a high delay (par. 121-124; par. 178, lines 3-6); and receiving, by the terminal device, configuration information transmitted by the core network device (par. 178, lines 6-8), the configuration information being used to configure the terminal device with the second time information for delaying returning the paging response message [based on the delay timer (par. 178, lines 8-10)].
claim 10; Fasil Abdul discloses determining, by the terminal device, to delay returning the paging response message (par. 178, lines 8-14), when the current link quality is smaller than a preset threshold (par. 91-92).
Consider claim 51; Fasil Abdul discloses a non-transitory computer readable storage medium, comprising store computer software instructions for performing one or more actions, comprising:
receiving a paging message transmitted by an access network device (par. 170, lines 1-4), the paging message comprising first indication information, and the first indication information being used to indicate that delay in return of a paging response message is allowed (par. 178, lines 6-8); and 
determining whether to delay returning the paging response message (par. 178, lines 3-6, 8-10) according to a current link status (par. 178, lines 10-13); and
in a case of determining to delay returning the paging response message (par. 178, lines 8-10), determining a delay time of the paging response message according to second time information for delaying returning the paging response message (par. 178, lines 8-10; par. 179, lines 12-14), the second time information being configured by a core network device during network registration {this is a nonfunctional descriptive limitation that does not carry patentable weight because it is performed by a different entity, a core network device. See MPEP § 2111.04 and 2111.05} [e.g. MME (par. 179, lines 12-14)].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


s 8, 26, 29, 31-35 are rejected under 35 U.S.C. 103 as being unpatentable over Fasil Abdul et al. (U.S. Patent Application Number: 2018/0176847) in view Leroux et al. (U.S. Patent Application Number: 2018/0077681).
Consider claim 8, as applied in claim 1; Fasil Abdul discloses the claimed invention except: the core network device is a control plane function (CPF), and wherein the CPF is an access and mobility management function (AMF) or a session management function (SMF).
In an analogous art Leroux discloses the core network device is a control plane function (CPF) (par. 28, lines 1-21; par. 48, lines 1-6, 22-24), and wherein the CPF is an access and mobility management function (AMF) or a session management function (SMF) (par. 28, lines 1-21; par. 48, lines 1-6, 22-24).
It is an object of Fasil Abdul’s invention to provide optimizations for enhancing the efficiency of paging message transmission. It is an object of Leroux’s invention to provide a method and apparatus for paging. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Fasil Abdul by including AMF, as taught by Leroux, for the purpose of effectively providing services in a wireless system.
Consider claim 26; Fasil Abdul discloses a paging device, comprising: 
receiving a paging message transmitted by an access network device (par. 170, lines 1-4), the paging message comprising first indication information, and the first indication information being used to indicate that delay in return of a paging response message is allowed (par. 178, lines 6-8); and 
determining whether to delay returning the paging response message (par. 178, lines 3-6, 8-10) according to a current link status (par. 178, lines 10-13), and
in a case of determining to delay returning the paging response message (par. 178, lines 8-10), determining a delay time of the paging response message according to second time information for delaying returning the paging response message (par. 178, lines 8-10; par. 179, lines 12-14), the second 
Fasil Abdul discloses the claimed invention except: a memory, 
a processor, 
an input interface, and
 an output interface, 
wherein the memory, the processor, the input interface and the output interface are connected by a bus system, the memory is configured to store instructions, and the processor is configured to execute the instructions stored in the memory to perform one or more actions.
In an analogous art Leroux discloses a memory (par. 56, lines 1-9), 
a processor (par. 56, lines 1-9), 
an input interface (par. 56, lines 1-9), and
 an output interface (par. 56, lines 1-9), 
wherein the memory, the processor, the input interface and the output interface are connected by a bus system (par. 56, lines 1-9), the memory is configured to store instructions (par. 57, lines 1-5), and the processor is configured to execute the instructions stored in the memory to perform one or more actions (par. 56, lines 1-9).
It is an object of Fasil Abdul’s invention to provide optimizations for enhancing the efficiency of paging message transmission. It is an object of Leroux’s invention to provide a method and apparatus for paging. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Fasil Abdul by including a processor and 
Consider claim 29, as applied in claim 28; Fasil Abdul discloses the first time information is used to indicate at least one of the following: a maximum delay duration for delaying returning the paging response message, or a latest specific time for returning the paging response message [based on the delay timer (par. 178, lines 8-10)].
Consider claim 31, as applied in claim 30; Fasil Abdul discloses the second time information is used to indicate at least one of the following: a maximum delay duration for delaying returning the paging response message, or a latest specific time for returning the paging response message [based on the delay timer (par. 178, lines 8-10)].
Consider claim 32, as applied in claim 30; Fasil Abdul discloses reporting device type information to the core network device (par. 121-124; par. 178, lines 3-6), the device type information being used to indicate that the terminal device is a terminal in a power saving mode or a terminal performing communication with a high delay (par. 121-124; par. 178, lines 3-6); and receiving configuration information transmitted by the core network device (par. 178, lines 6-8), the configuration information being used to configure the terminal device with the second time information for delaying returning the paging response message [based on the delay timer (par. 178, lines 8-10)].
Consider claim 33, as applied in claim 26; Fasil Abdul discloses the claimed invention except: the core network device is a control plane function (CPF).
In an analogous art Leroux discloses the core network device is a control plane function (CPF) (par. 28, lines 1-21; par. 48, lines 1-6, 22-24).
It is an object of Fasil Abdul’s invention to provide optimizations for enhancing the efficiency of paging message transmission. It is an object of Leroux’s invention to provide a method and apparatus for paging. Therefore, it would have been obvious to one of ordinary skill in the art before the effective 
Consider claim 34, as applied in claim 33; Fasil Abdul discloses the claimed invention except: the CPF is an access and mobility management function (AMF) or a session management function (SMF).
In an analogous art Leroux discloses the CPF is an access and mobility management function (AMF) or a session management function (SMF) (par. 28, lines 1-21; par. 48, lines 1-6, 22-24).
It is an object of Fasil Abdul’s invention to provide optimizations for enhancing the efficiency of paging message transmission. It is an object of Leroux’s invention to provide a method and apparatus for paging. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Fasil Abdul by including AMF, as taught by Leroux, for the purpose of effectively providing services in a wireless system.
Consider claim 35, as applied in claim 26; Fasil Abdul discloses determining, by the terminal device, to delay returning the paging response message (par. 178, lines 8-14), when the current link quality is smaller than a preset threshold (par. 91-92).

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE 
 
MONTHS from the mailing date of this action.  In the event a first reply is filed within 
 
TWO MONTHS of the mailing date of this final action and the advisory action is not 
 
mailed until after the end of the THREE-MONTH shortened statutory period, then the 
 
shortened statutory period will expire on the date the advisory action is mailed, and any 
 

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Joel Ajayi whose telephone number is (571) 270-1091. The Examiner can normally be reached on Monday-Thursday from 7:30am to 5:00pm and Friday 7:30am to 4:00 pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/JOEL AJAYI/
Primary Examiner, Art Unit 2646